                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            STATESVILLE DIVISION
                                    CIVIL ACTION NO. 5:19-CV-00160-KDB-DSC


                20/20 COMMUNICATIONS INC.,                       )
                                                                 )
                                   Plaintiff,                    )
                                                                 )
                v.                                               )
                                                                 )
                MY HOME RENOVATOR INC.,                          )
                                                                 )
                                 Defendant.                      )



                       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Matthew M. Nee]” (document #10) filed February 27, 2020. For the reasons set

               forth therein, the Motion will be granted


                       The Clerk is directed to send copies of this Order to counsel for the parties, including but

               not limited to moving counsel, and to the Honorable Kenneth D. Bell.


                       SO ORDERED.


Signed: February 27, 2020
